Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    December 07, 2015

The Court of Appeals hereby passes the following order:

A16D0132. CARLOS CLEMONS v. DELTA AIRLINES, INC.

       Carlos Clemons filed a tort suit against Delta Airlines, Inc. On October 13,
2015, the trial court dismissed the suit with prejudice, and Clemons filed this
discretionary application.
       Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” OCGA § 5-6-34 (a) (1). It does not
appear that any provision of OCGA § 5-6-35, the discretionary appeal statute, applies
here. Moreover, the trial court’s dismissal of Clemons’s complaint constituted a final
judgment.
       We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED. Clemons shall have ten days from the date of
this order to file a notice of appeal with the trial court. If he has already filed a notice
of appeal in the trial court, he need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.
Court of Appeals of the State of Georgia
                                     12/07/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.